Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9-10, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura (20130243040).
Regarding claim 15, Kimura discloses transmission apparatus comprising:
a receiver (an IMES control device receives GPS signal inherently from a GPS receiver) configured to receive a first timing signal generated based on a first radio signal from a global navigation satellite system; and 
a transmitter (IMES transmitter 20 in Fig. 1) configured to transmit a second radio signal compatible with the radio signal from the global navigation satellite system based on a signal and time information received by the receiver (The navigation message transmitted from the GPS satellite and the position information transmitted from IMES transmitters 20, 30A and 30B are all spread spectrum signals modulated by a pseudo spread code using a pseudo random noise code (PRN code), paragraph 0087)(the IMES transmitter 20 is corresponding to the first position information transmission device, the IMES transmitters 30A and 30B are corresponding 
Regarding claim 14, Kimura discloses a transmission apparatus comprising:
a demodulator, connected to any position in a line branched into a plurality of branches (IMES control device with transmitter 20 can be wired to other IMES transmitters, paragraph 0096, Fig. 5)(the IMES transmitter 30A receives the signal transmitted from the IMES transmitter 20, the receiving unit 34 regenerates the bit stream by demodulating the signal, paragraph 0129) configured to demodulate a modulated signal propagating over the line, the modulated signal being generated based on a first timing signal defined as a reference and time information corresponding to timing indicated by the first timing signal and being sent over the line in synchronization with the first timing signal (see also rejection of claim 15 above, IMES retransmit compatible navigation messages in indoor environment); and 
a transmitter (transmitters 30A or 30B) configured to transmit a radio signal compatible with a radio signal from a global navigation satellite system based on a second timing signal and the time information obtained through demodulation by the demodulator.
Regarding claim 13, Kimura discloses a time synchronization system (an IMES system is designed to be used indoors for time synchronization and positioning purpose) comprising:
a reference time obtaining unit configured to obtain, based on a radio signal from a global navigation satellite system (the first control device with database, Fig. 1), a first timing signal and time information corresponding to timing indicated by the first timing signal; and 
a modulator (spread spectrum signal is modulated signals), connected to a line branched into a plurality of branches, configured to generate a modulated signal containing corresponding 
at least one terminal (a demodulator is needed to receive and extract the modulated signals at transmitters 30A and 30B etc.) for connection of a demodulator configured to demodulate the modulated signal propagating over the line being provided at a branch of the line.
Regarding claim 1, Kimura discloses a time synchronization system comprising (refer to the rejections of claims 13-15 above):
a reference time obtaining unit configured to obtain, based on a radio signal from a global navigation satellite system, a first timing signal and time information corresponding to timing indicated by the first timing signal; 
a modulator, connected to a line branched into a plurality of branches, configured to generate a modulated signal containing corresponding time information in synchronization with the first timing signal and to send the modulated signal over the line; 
at least one demodulator, connected to any branch of the line, configured to demodulate the modulated signal propagating over the line; and 
at least one transmitter configured to transmit a first radio signal compatible with the radio signal from the global navigation satellite system based on a second timing signal and the time information obtained through demodulation by any demodulator.
Regarding claim 6, Kimura discloses wherein the first radio signal supports at least one of a first format containing information on a week elapsed since a prescribed reference day and total seconds from beginning of a week (GPS message contains ephemeris and almanacs which describes time related to a week, Time of Day), and a second format containing information on Christian year, month, day, hour, minute, and second.

Regarding claim 10, Kimura discloses the time synchronization system according to claim 1, wherein the line includes at least any of a signal line of a common antenna system, a cable television signal line, and a signal line for communication (wired or wired LAN is a signal line).

Claims 2-5, 7-8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.



/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov